Exhibit 10.2

 

     January [    ], 2010 To:      salesforce.com, inc.      The Landmark @ One
Market, Suite 300      San Francisco, California 94105      Attn:     
Telephone:    (415) 901-7000      Facsimile:    From:      [Dealer]        
Attn:    [                    ]      Telephone:    [                    ]     
Facsimile:    [                    ] Re:      [Base]1 [Additional]2 Convertible
Bond Hedge Transaction      (Transaction Reference Number:
                            )

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
salesforce.com, inc (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture [to be] dated as of January 19, 2010
between Counterparty and U.S. Bank National Association, as trustee (the
“Indenture”) relating to USD[500,000,000] principal amount of [    ]%
Convertible Senior Notes due 2015 [and the additional USD[    ] principal amount
of [    ]% convertible securities due 2015 issued pursuant to the overallotment
option exercised on the date hereof]3 (the “Convertible Securities”). In the
event of any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation but prior to the execution
of the Indenture, the parties will amend this Confirmation in good faith to
preserve the economic intent of the parties based on the draft of the Indenture
so reviewed. The parties further acknowledge that references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment will
be disregarded for purposes of this Confirmation (other than as provided in
Section 8(a) below) unless the parties agree otherwise in writing.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). For the avoidance of doubt,
the Transaction shall be the only transaction under the Agreement.

 

 

1

Include for confirmation relating to the base convert offering.

2

Include for confirmation relating to the greenshoe convert offering.

3

Include for confirmation relating to the greenshoe convert offering.



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

   January [    ], 2010

Effective Date:

   The closing date of the initial issuance of the Convertible Securities.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty, par value USD 0.001 per share (Ticker
Symbol: “CRM”).

Number of Options:

   [The number of Convertible Securities in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Securities.]4 [The number of [Optional Securities] in
denominations of USD1,000 principal amount purchased by Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as representative of the Initial Purchasers (as
defined in the Purchase Agreement), pursuant to the exercise of their option
pursuant to Section 2(b) of the Purchase Agreement (as defined below).]5

Applicable Percentage:

   [    ]%

Number of Shares:

   As of any date, the product of (i) the Applicable Percentage, (ii) the Number
of Options and (iii) the Conversion Rate.

Conversion Rate:

   As of any date, the “Conversion Rate” (as defined in the Indenture) as of
such date, but without regard to any adjustments to the “Conversion Rate”
pursuant to Sections 10.05(l) or 10.07 of the Indenture.

Premium:

   USD[                    ] (Premium per Option USD[    ])

Premium Payment Date:

   The Effective Date

Exchange:

   The New York Stock Exchange

Related Exchange:

   All Exchanges Procedures for Exercise:

Exercise Dates:

   Each Conversion Date

Conversion Date:

   [Each “Conversion Date”, as defined in the Indenture, occurring during the
period from and excluding the Effective Date to and including the Expiration
Date, for Convertible Securities, each in denominations of USD1,000 principal
amount, that are submitted for conversion on such Conversion Date in accordance
with the terms of the Indenture (such Convertible Securities, the “Relevant
Convertible Securities” for such Conversion Date)].6

 

 

4

Include for base bond hedge confirmation only.

5

Include for additional bond hedge confirmation only.

6

Include for base bond hedge confirmation only.

 

2



--------------------------------------------------------------------------------

   [Each “Conversion Date”, as defined in the Indenture, occurring during the
period from and excluding the Effective Date to and including the Expiration
Date, for Convertible Securities, each in denominations of USD1,000 principal
amount, that are submitted for conversion on such Conversion Date in accordance
with the terms of the Indenture but are not “Relevant Convertible Securities”
under, and as defined in, the confirmation between the parties hereto regarding
the Base Convertible Bond Hedge Transaction dated January 12, 2010 (Transaction
Ref. No. [    ]) (the “Base Convertible Bond Hedge Transaction Confirmation”)
(such Convertible Securities, each in denominations of USD1,000 principal
amount, the “Relevant Convertible Securities” for such Conversion Date). For the
purposes of determining whether any Convertible Securities will be Relevant
Convertible Securities hereunder or under the Base Convertible Bond Hedge
Transaction Confirmation, Convertible Securities that are converted pursuant to
the Indenture shall be allocated first to the Base Convertible Bond Hedge
Transaction Confirmation until all Options thereunder are exercised or
terminated.]7

Required Exercise on

Conversion Dates:

   On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.

Expiration Date:

   The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture).

Automatic Exercise:

   As provided above under “Required Exercise on Conversion Dates”.

Exercise Notice Deadline:

   In respect of any exercise of Options hereunder on any Conversion Date, the
Exchange Business Day prior to the first “VWAP Scheduled Trading Day” of the
“Observation Period” (each as defined in the Indenture) relating to the
Convertible Securities converted on the Conversion Date occurring on the
relevant Exercise Date; provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible
Securities on any Conversion Date occurring during the period starting on and
including the 35th “Scheduled Trading Day” and ending on and including the
second “Scheduled Trading Day” immediately preceding the “Maturity Date” (each
as defined in the Indenture) (the “Final Conversion Period”), the Exercise
Notice Deadline shall be the Exchange Business Day immediately following such
Conversion Date.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder unless Counterparty

 

 

7

Include for additional bond hedge confirmation only.

 

3



--------------------------------------------------------------------------------

  notifies, or causes the trustee under the Indenture to notify, Dealer in
writing prior to 4:00 P.M., New York City time, on the Exercise Notice Deadline
in respect of such exercise of (i) the number of Options being exercised on the
relevant Exercise Date, (ii) the scheduled settlement date under the Indenture
for the Convertible Securities converted on the Conversion Date corresponding to
such Exercise Date, (iii) the first “VWAP Scheduled Trading Day” of the
“Observation Period” (as defined in the Indenture) and (iv) whether Convertible
Cash Settlement or Convertible Combination Settlement is applicable, and, if
Convertible Combination Settlement is applicable, the “Cash Percentage” (as
defined in the Indenture) applicable to such Relevant Convertible Securities;
provided that, in the case of any exercise of Options hereunder in connection
with the conversion of any Relevant Convertible Securities on any Conversion
Date occurring during the Final Conversion Period, the contents of such notice
shall be as set forth in clause (i) above [; provided further that any “Notice
of Exercise” delivered to Dealer pursuant to the Base Convertible Bond Hedge
Transaction Confirmation shall be deemed to be a Notice of Exercise pursuant to
this Confirmation and the terms of such Notice of Exercise shall apply, mutatis
mutandis, to this Confirmation].8   Counterparty acknowledges its
responsibilities under applicable securities laws, and, in particular, Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Securities.   For the avoidance of doubt, if
Counterparty or the trustee under the Indenture fails to give such notice when
due in respect of any exercise of Options hereunder, Dealer’s obligation to make
any payment or delivery in respect of such exercise shall be permanently
extinguished, and late notice shall not cure such failure; provided that
notwithstanding the foregoing, such notice (and the related exercise of Options)
shall be effective if given after the Exercise Notice Deadline, but prior to
4:00 P.M. New York City time, on the fifth Exchange Business Day following the
Exercise Notice Deadline, in which event Dealer’s Delivery Obligation shall not
be extinguished but may instead be adjusted by the Calculation Agent to reflect
the additional costs (including, but not limited to, hedging mismatches and
market losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of Dealer
not having received such notice on or prior to the Exercise Notice Deadline;
provided further that (x) if both Counterparty and the trustee under the
Indenture notify Dealer prior to 4:00 P.M. New York City time on the Exercise
Notice Deadline in respect of any exercise of Options hereunder, Dealer shall
disregard the notice delivered by the trustee under the Indenture and shall
treat the notice delivered by Counterparty as the sole notice delivered pursuant
to this provision, and (y) in any other case in which Dealer receives notice
from at least one of Counterparty and/or the trustee under the Indenture on or
prior to

 

 

8

Include for additional bond hedge confirmation only.

 

4



--------------------------------------------------------------------------------

   4:00 P.M. New York City time on the Exercise Notice Deadline, Dealer shall
treat the first notice that it receives from either Counterparty or the trustee
under the Indenture as the sole notice delivered pursuant to this provision and
shall disregard any notice(s) that it later receives from Counterparty and/or
the trustee under the Indenture.

Notice of Convertible Security

Settlement Method:

   Counterparty shall notify, or cause the trustee under the Indenture to
notify, Dealer in writing before 4:00 P.M. (New York City time) on the last
“Scheduled Trading Day” immediately prior to the Final Conversion Period of the
irrevocable election by the Counterparty, in accordance with Section 10.03(b) of
the Indenture, of (i) whether Convertible Cash Settlement or Convertible
Combination Settlement will apply to the Relevant Convertible Securities for
each Conversion Date occurring during the Final Conversion Period, and (ii) if
Convertible Combination Settlement applies to such Relevant Convertible
Securities, the “Cash Percentage” (as defined in the Indenture) applicable to
such Relevant Convertible Securities; provided, however, that (x) if both
Counterparty and the trustee under the Indenture notify Dealer in writing before
4:00 P.M. (New York City time) on the last “Scheduled Trading Day” immediately
prior to the Final Conversion Period of the irrevocable election by the
Counterparty in accordance with Section 10.03(b) of the Indenture, Dealer shall
disregard the notice delivered by the trustee under the Indenture and shall
treat the notice delivered by Counterparty as the sole notice delivered pursuant
to this provision. If Counterparty and the trustee under the Indenture both fail
to timely provide such notice, Counterparty shall be deemed to have notified
Dealer of Convertible Combination Settlement with a “Cash Percentage” (as
defined in the Indenture) equal to 0.00% for all conversions occurring during
the Final Conversion Period.

Dealer’s Telephone Number and Telex

and/or Facsimile Number and Contact

Details for purpose of Giving Notice:

   [To be provided by Dealer prior to execution of this confirmation] Settlement
Terms:   

Settlement Date:

   In respect of an Exercise Date occurring on any particular Conversion Date,
it shall be the settlement date for the cash and Shares, if any, required to be
delivered in respect of the Relevant Convertible Securities converted on such
Conversion Date pursuant to Section 10.03 and/or 10.07 of the Indenture;
provided that the Settlement Date will not be prior to the latest of (i) the
date one Settlement Cycle following the final day of the relevant “Observation
Period”, as defined in the Indenture, (ii) the Exchange Business Day immediately
following the date on which Counterparty or the trustee under the Indenture
gives notice to Dealer of such Settlement Date prior to 4:00 P.M., New York City
time or (iii) the Exchange Business Day immediately following the date
Counterparty provides or causes the trustee under the Indenture to provide the
Notice of Delivery Obligation prior to 4:00 P.M., New York City time.

 

5



--------------------------------------------------------------------------------

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, the product of (i) the Applicable
Percentage and (ii) a number of Shares and/or amount of cash in USD equal to the
aggregate number of Shares, if any, and/or the aggregate amount of cash, if any,
that Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities converted on such Conversion Date pursuant to Section
10.03 of the Indenture in excess of the aggregate sum of the Daily Principal
Portions (as defined in the Indenture) for all VWAP Trading Days (as defined in
the Indenture) during the Observation Period (as defined in the Indenture)
applicable to all such Relevant Convertible Securities (with respect to each
Relevant Convertible Security in USD 1,000 denomination, the “Principal
Obligation”) (except that such aggregate number of Shares shall be determined
without taking into consideration any rounding pursuant to Section 10.03(c) of
the Indenture and shall be rounded down to the nearest whole number) and cash in
lieu of fractional Shares, if any, resulting from such rounding, if Counterparty
had elected to satisfy its conversion obligation in respect of such Relevant
Convertible Securities by the Convertible Security Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Convertible Securities (the “Convertible Obligation”);   
provided, however, that, in each case, such Delivery Obligation shall be
determined excluding any cash and/or Shares that Counterparty is obligated to
deliver to holder(s) of the Relevant Convertible Securities as a result of any
adjustments to the Conversion Rate pursuant to Sections 10.05(l) or 10.07 of the
Indenture (and, for the avoidance of doubt, the Delivery Obligation shall not
include any interest payment on the Relevant Convertible Securities that the
Counterparty is (or would have been) obligated to deliver to holder(s) of the
Relevant Convertible Securities for such Conversion Date); provided further that
if such exercise relates to the conversion of Relevant Convertible Securities in
connection with which holders thereof are entitled to receive an additional
amount of cash and/or Shares pursuant to the adjustments to the Conversion Rate
set forth in Section 10.07 of the Indenture, then, notwithstanding the
foregoing, the Delivery Obligation shall include the product of (A) the
Applicable Percentage and (B) such aggregate additional amount of cash and/or
Shares, except that the Delivery Obligation shall be capped so that the value of
the Delivery Obligation per Option (with the value of any Shares included in the
Delivery Obligation determined by the Calculation Agent using the VWAP Price on
the last day of the relevant “Observation Period” (as defined in the Indenture))
does not exceed the amount as determined by the Calculation Agent that would be
payable by Dealer pursuant to Section 6 of the Agreement (such amount to be
determined solely based on the variables that Dealer has used to determine the
Premium payable by Counterparty for the Options) if such Conversion Date were an
Early Termination Date resulting from an Additional Termination Event with
respect to which the Transaction (except that, for purposes of determining such
amount

 

6



--------------------------------------------------------------------------------

   (x) the Number of Options shall be deemed to be equal to the number of
Options exercised on such Exercise Date and (y) such amount payable will be
determined as if Section 10.07 of the Indenture were deleted) was the sole
Affected Transaction and Counterparty was the sole Affected Party (determined
without regard to Section 8(b) of this Confirmation); provided further that, if
the Principal Obligation for such Relevant Convertible Securities is less than
USD 1,000 per Relevant Convertible Security in denomination of USD 1,000, then
such Delivery Obligation (A) shall be reduced by the product of (i) a number of
such Relevant Convertible Securities in denominations of USD 1,000 each,
multiplied by (ii) a number of Shares and/or amount of cash (pro rata as between
the Shares and cash that comprise the Convertible Obligation, valuing the Shares
at the Opening Price (as defined below)) equal to the product of (x) the
Applicable Percentage and (y) the fraction, the numerator of which equals the
excess of (I) USD 1,000 over (II) the Principal Obligation for such Relevant
Convertible Securities, and the denominator of which equals the opening price of
the Shares on the Settlement Date, as reported on Bloomberg page CRM.N <equity>
AQR (or any successor thereto) (the “Opening Price”), rounded up to the nearest
whole number of Shares, and (B) shall be increased by an amount of cash equal to
the value of fractional Shares, if any, eliminated by such rounding.   
Notwithstanding the foregoing, and in addition to the caps described above, in
all events the Delivery Obligation shall be capped so that the value of the
Delivery Obligation does not exceed the value of the Convertible Obligation
(with the Convertible Obligation determined based on the actual settlement
method elected by Counterparty with respect to such Relevant Convertible
Securities instead of the Convertible Security Settlement Method and with the
value of any Shares included in either the Delivery Obligation or such
Convertible Obligation determined by the Calculation Agent using the VWAP Price
on the last day of the relevant “Observation Period” (as defined in the
Indenture)).    For the avoidance of doubt, if the “Daily Settlement Amount” for
each “VWAP Trading Day” in the relevant “Observation Period” is less than or
equal to USD $1,000/30, then Dealer will have no Delivery Obligation hereunder
in respect of the related Exercise Date.

Convertible Security Settlement Method:

   For any Relevant Convertible Securities, if Counterparty or the trustee under
the Indenture has notified Dealer in the related Notice of Exercise (or in the
Notice of Convertible Security Settlement Method, as the case may be) that it
has elected to satisfy its conversion obligation in respect of such Relevant
Convertible Securities (a) solely in cash pursuant to Section 10.03(b) of the
Indenture (such settlement, “Convertible Cash Settlement”), or (b) in a
combination of cash and Shares, if any, pursuant to Section 10.03(b) of the
Indenture (such settlement, “Convertible Combination Settlement”), the
Convertible Security Settlement Method shall be the settlement method actually
specified by Counterparty or the trustee in the relevant Notice described above
in respect of such Relevant Convertible Securities; otherwise, the Convertible
Security Settlement Method for such Relevant Convertible Securities shall be
deemed to be Convertible Combination Settlement with a “Cash Percentage” (as
defined in the Indenture) equal to 0.00%.

 

7



--------------------------------------------------------------------------------

Notice of Delivery Obligation:

   No later than the Exchange Business Day immediately following the last day of
the relevant “Observation Period”, as defined in the Indenture, Counterparty
shall give, or cause the trustee under the Indenture to give, Dealer notice of
the final number of Shares and/or the amount of cash comprising the Convertible
Obligation; provided that, with respect to any Exercise Date occurring during
the Final Conversion Period, Counterparty or the trustee under the Indenture may
provide Dealer with a single notice of an aggregate number of Shares and/or the
amount of cash comprising the Convertible Obligations for all Exercise Dates
occurring in such period (it being understood, for the avoidance of doubt, that
the requirement of Counterparty to deliver, or cause the trustee under the
Indenture to deliver, such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise or Dealer’s obligations with respect to
Delivery Obligation, each as set forth above, in any way); provided further that
if Dealer receives more than one notice from Counterparty and/or the trustee
under the Indenture, Dealer shall treat the first notice that it receives from
either Counterparty or the trustee under the Indenture as the sole notice
delivered pursuant to this provision and shall disregard any notice(s) that it
later receives from Counterparty and/or the trustee under the Indenture.

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

Restricted Certificated Shares:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof. Share Adjustments:   

Method of Adjustment:

   Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence
of any event or condition set forth in Sections 10.05(a), 10.05(b), 10.05(c),
10.05(d), 10.05(e) and 10.05(j) of the Indenture that results in an adjustment
under the Indenture (an “Indenture Adjustment Event”), the Calculation Agent
shall make a corresponding adjustment to the terms relevant to the exercise,
settlement or payment of the Transaction. Promptly upon the occurrence of any
Indenture Adjustment Event, Counterparty shall notify, or cause the trustee
under the Indenture to notify, the Calculation Agent of such Indenture
Adjustment Event; and once

 

8



--------------------------------------------------------------------------------

   the adjustments to be made to the terms of the Indenture and the Convertible
Securities in respect of such Indenture Adjustment Event have been determined,
Counterparty shall promptly notify, or cause the trustee under the Indenture to
notify, the Calculation Agent in writing of the details of the new conversion
rate under the Indenture resulting from such Indenture Adjustment Event, and if
requested in writing by Dealer, the details of such Indenture Adjustment Event
calculations made by Counterparty; provided that, in each case, if Dealer
receives more than one notice from Counterparty and/or the trustee under the
Indenture, Dealer shall treat the first notice that it receives from either
Counterparty or the trustee under the Indenture as the sole notice delivered
pursuant to this provision and shall disregard any notice(s) that it later
receives from Counterparty and/or the trustee under the Indenture. For the
avoidance of doubt, a single notice may be provided for the purposes of the
first notice described in the foregoing provisions and for the purposes of
Section 8(e). Extraordinary Events:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 10.06 of the
Indenture.

Consequences of Merger Events:

   Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction; provided
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to Sections 10.05(l) or 10.07 of the Indenture; and
provided further that if, with respect to a Merger Event, the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person not organized under the laws of the United States,
any State thereof or the District of Columbia, Cancellation and Payment
(Calculation Agent Determination) shall apply.

Notice of Merger Consideration:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the relevant merger date)
notify, or cause the trustee under the Indenture to notify, the Calculation
Agent of (i) the weighted average of the types and amounts of consideration
received by the holders of Shares entitled to receive cash, securities or other
property or assets with respect to or in exchange for such Shares in any Merger
Event who affirmatively make such an election and (ii) the proposed adjustment
to the conversion rate under the Indenture that would result from such Merger
Event and the details of the proposed adjustment to be made under the Indenture
in respect of such Merger Event; provided that if Dealer receives more than one
notice from Counterparty and/or the trustee under the Indenture, Dealer shall
treat the first notice that it receives from either Counterparty or the trustee
under the Indenture as the sole notice delivered pursuant to this provision and
shall disregard any notice(s) that it later receives from Counterparty and/or
the trustee under the Indenture.

 

9



--------------------------------------------------------------------------------

Nationalization, Insolvency

or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the formal or
informal interpretation” and (ii) immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by Hedging
Party on the Trade Date.”

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Not Applicable

(e) Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   For all applicable Potential Adjustment Events and Extraordinary Events,
Dealer

Determining Party:

   For all applicable Extraordinary Events, Dealer

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Calculation Agent:

   Dealer; provided that all determinations made by the Calculation Agent shall
be made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder, upon a prior written request by
Counterparty, the Calculation Agent will provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such prior written request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such calculation;
provided, however, that in no event will Dealer be obligated to share with
Counterparty any proprietary models used by it or any other party.

4. Account Details:

  

Dealer Payment Instructions:

   [Dealer]    [                    ]    SWIFT: [                    ]    Bank
Routing: [                    ]    Account Name: [                    ]   
Account No. : [                    ]

 

10



--------------------------------------------------------------------------------

Counterparty Payment Instructions:

   To be provided by Counterparty.

5. Offices:

  

The Office of Dealer for the Transaction is: New York

[Dealer]

  

Attention:

   [                    ]

Telephone:

   [                    ]

Facsimile:

   [                    ]

The Office of Counterparty for the Transaction is: Not Applicable

6. Notices: For purposes of this Confirmation:

Address for notices or communications to Counterparty:

To:

   salesforce.com, inc.    The Landmark @ One Market, Suite 300    San
Francisco, California 94105

Attn:

   [                    ]

Telephone:

   (415) 901-7000

Facsimile:

   [                    ]

Address for notices or communications to Dealer:

To:

   [Dealer]

Attn:

   [                    ]

Telephone:

   [                    ]

Facsimile:

   [                    ]

Address for notices or communications to the trustee under the Indenture:

To:

   U.S. Bank National Association    633 West 5th Street, 24th Floor    Los
Angeles, CA 90071

Attn:

   Corporate Trust Services

Telephone:

   (213) 615-6043

Facsimile:

   (213) 615-6197

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Counterparty of the
Share Termination Alternative under (and as defined in) Section 8(b) below,
(A) none of Counterparty and its executive officers and directors is aware of
any material nonpublic information regarding Counterparty or the Shares and
(B) all reports and other documents filed by Counterparty with the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) when considered as a whole (with the more recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

(ii)(A) On the Trade Date and during the period starting on the first Expiration
Date and ending on the last Expiration Date (the “Settlement Period”), the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares, are not, and shall not be, subject to a “restricted period,” as such
term is defined in Regulation M under the Exchange Act (“Regulation M”) unless
(x) such Shares or securities are excepted from section 101(a) of Regulation M
by sections 101(c)(1) or 101(c)(3) of Regulation M and section

 

11



--------------------------------------------------------------------------------

102(a) of Regulation M by sections 102(d)(1) or 102(d)(3) of Regulation M or
(y) such Shares or securities are of the kind that may be excepted from the
prohibitions of sections 101(a) and 102(a) of Regulation M by sections
101(b)(10) and 102(b)(7) of Regulation M and (B) Counterparty shall not engage
in any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(iii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 under the Exchange Act (“Rule
10b-18”)) shall directly or indirectly (including, without limitation, by means
of any cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable or exercisable for
Shares, except through Bank of America, N.A., Deutsche Bank AG, London Branch,
Goldman, Sachs & Co. or any of their affiliates.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares equal to the Number of Shares [plus the “Number of Shares”, as defined in
the Base Convertible Bond Hedge Transaction Confirmation,]9 in compliance with
the laws of the jurisdiction of its incorporation.

(x) No state or local law, rule, regulation or regulatory order in the State of
Delaware or California applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

(xi) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1(a) of the Purchase Agreement dated as of
January 12, 2010 between the Counterparty and Merrill Lynch, Pierce, Fenner &
Smith Incorporated as representative of the Initial Purchasers party thereto
(the “Purchase Agreement”) are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein.

(xii) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

 

 

9

Include for additional bond hedge confirmation only.

 

12



--------------------------------------------------------------------------------

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge that it is the intent of the
parties (A) that this Confirmation is (i) a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555 and 560 of the
Bankruptcy Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to due incorporation, existence and good standing of Issuer in Delaware,
its qualifications as a foreign corporation and good standing in California, the
due authorization, execution and delivery of this Confirmation, and the absence
of conflict of the execution, delivery and performance of this Confirmation with
any material agreement required to be filed as an exhibit to Issuer’s Annual
Report on Form 10-K and Issuer’s charter documents.

8. Other Provisions:

(a) Additional Termination Events. The occurrence of (i) an “Event of Default”
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 6.01 of the Indenture or (ii) an Amendment Event shall be
an Additional Termination Event with respect to which the Transaction is the
sole Affected Transaction and Counterparty is the sole Affected Party and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon (but only if such event
results in a decrease to such coupon), maturity, the amount payable upon a
repurchase obligation of Counterparty upon a fundamental change, any term
relating to conversion of the Convertible Securities (including changes to the
conversion price, conversion settlement dates or conversion conditions), or any
term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Securities to amend, in each case without
the consent of Dealer.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
9:30 A.M. New York City time on the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Share Termination”); provided
that if Counterparty does not elect to require Dealer to satisfy its Payment
Obligation by the Share Termination Alternative, Dealer shall have the right, in
its sole discretion, to elect to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Counterparty’s failure to elect or
election to the contrary; and provided further that Counterparty shall not have
the right

 

13



--------------------------------------------------------------------------------

to so elect (but, for the avoidance of doubt, Dealer shall have the right to so
elect) in the event of (i) an Insolvency, a Nationalization or a Merger Event,
in each case, in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash or (ii) an Event of Default in which Counterparty
is the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, which Event of Default or Termination Event resulted from an
event or events within Counterparty’s control. Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the relevant merger date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events” above, Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date as the Calculation
Agent may reasonably determine (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation. Share Termination Delivery Property:   
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable
Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws
arising as a result of the fact that Counterparty is the issuer of the Shares or
any portion of the Share Termination Delivery Units) and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of counsel, any Shares
(the “Hedge Shares”) acquired by Dealer or one of its affiliates for the purpose
of hedging Dealer’s obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for
underwritten follow-on offerings of equity securities of companies of comparable
size, maturity and lines of business, (B) provide accountant’s “comfort”

 

14



--------------------------------------------------------------------------------

letters in customary form for underwritten follow-on offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty as are customarily requested in connection with
underwritten follow-on offers of equity securities of companies of comparable
size, maturity and lines of business, (D) provide other customary opinions,
certificates and closing documents customary in form for underwritten follow-on
offerings of equity securities of companies of comparable size, maturity and
lines of business and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten follow-on offerings of equity securities of companies of
comparable size, maturity and lines of business; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(c) shall apply at the election of
Counterparty; provided that Dealer has given Counterparty reasonable notice of
its determination and provided Counterparty with reasonable opportunity to
satisfy Dealer’s concerns (ii) in order to allow Dealer to sell the Hedge Shares
in a private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of companies of comparable size, maturity and
lines of business, in form and substance reasonably satisfactory to Dealer,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Hedge Shares from Dealer), opinions and
certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its reasonable judgment, to compensate Dealer for any discount
from the public market price of the Shares incurred on the sale of Hedge Shares
in a private placement); or (iii) purchase the Hedge Shares from Dealer at the
VWAP Price on such Exchange Business Days, and in the amounts, requested by
Dealer. “VWAP Price” means, on any Exchange Business Day, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page CRM.N <equity> AQR (or any successor thereto) in respect of the
period from 9:30 A.M. to 4:00 P.M. (New York City time) on such Exchange
Business Day (or if such volume-weighted average price is unavailable or is
manifestly incorrect, the market value of one Share on such Exchange Business
Day, as determined by the Calculation Agent using a volume-weighted method).

(d) Amendment to Equity Definitions. The following amendment shall be made to
the Equity Definitions:

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least five Scheduled Trading Days prior to effecting any repurchase of Shares or
consummating or otherwise executing or engaging in any transaction or event (a
“Conversion Rate Adjustment Event”) that would lead to an increase in the
Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such Repurchase Notice
is (i) greater than 4.5% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof); provided that such information shall have been publicly disclosed prior
to the time of such Repurchase Notice if and to the extent that it would have
constituted material non-public information in respect of Counterparty or the
Shares otherwise. The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the Number of Shares and
the denominator of which is the number of Shares outstanding on such day. In the
event that Counterparty fails to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this Section 8(e) then Counterparty agrees to
indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses,
claims, damages and liabilities (or actions in respect thereof), joint or
several, to which such Indemnified Party may become subject under applicable
securities laws, including without limitation, Section 16 of the Exchange Act,
relating to or arising out of such failure. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability. In
addition, Counterparty will reimburse any Indemnified Party for any reasonable
expenses (including reasonable counsel fees and expenses) as they are incurred
(after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such

 

15



--------------------------------------------------------------------------------

Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer, and
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase Notices” above. In
addition, Dealer may transfer or assign without any consent of the Counterparty
its rights and obligations hereunder and under the Agreement, in whole or in
part, to (i) any of its affiliates, (ii) any entities sponsored or organized by,
or on behalf of or for the benefit of Dealer or (iii) any person of credit
quality equivalent to Dealer or its guarantor at the time of transfer or
(iv) any person with a rating for its long term, unsecured and unsubordinated
indebtedness of A+ or better by Standard and Poor’s Rating Group, Inc. or its
successor (“S&P”) or Aa3 or better by Moody’s Investor Service, Inc. or its
successor (“Moody’s”), or, if either S&P or Moody’s ceases to rate such debt, at
least an equivalent rating or better by a substitute agency mutually agreed by
Counterparty and Dealer. Dealer shall, as soon as reasonably practicable, notify
Counterparty and the trustee under the Indenture of any such transfer or
assignment. At any time at which any Excess Ownership Position exists, if
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party in accordance with the requirements set forth above after using its
commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that such Excess Ownership Position no longer exists. In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(b) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 9.0%,
(ii) Dealer or any “affiliate” or “associate” of Dealer would own in excess of
13% of the outstanding Shares for purposes of Section 203 of the Delaware
General Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
any federal, state or local laws, regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Laws and with respect to which
such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Counterparty or any contract or agreement to which Counterparty is
a party, in each case minus (y) 1% of the number of Shares outstanding on the
date of determination. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 or
Section 16 of the Exchange Act, or of any “group” (within the meaning of
Section 13 or Section 16) of which Dealer is or may be deemed to be a part
(Dealer and any such affiliates, persons and groups, collectively, “Dealer
Group”), beneficially owns (within the meaning of Section 13 or Section 16 of
the Exchange Act), without duplication, on such day and (B) the denominator of
which is the number of Shares outstanding on such day.

(g) Staggered Settlement. Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) or at two or more
times on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related Observation Period, as
defined in the Indenture) or delivery times and how it will allocate the Shares
it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates or delivery times; and

 

16



--------------------------------------------------------------------------------

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, in
its reasonable discretion, that such extension is reasonably necessary or
appropriate to (i) preserve Dealer’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions in the cash market, the stock loan
market or any other market in which Dealer, in the exercise of its commercially
reasonable discretion, deems it advisable to hedge its exposure to the
Transaction or (ii) to enable Dealer to effect purchases of Shares in connection
with its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer;
provided that any such extension pursuant to clause (i) shall not exceed 30
Exchange Business Days.

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

(l) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(m) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(n) Early Unwind. In the event the sale by Counterparty of the [Convertible
Securities] 10 [Optional Securities]11 is not consummated with the initial
purchasers pursuant to the Purchase Agreement for any reason by the close of
business in New York on January 19, 2010 (or such later date as agreed upon by
the parties, which in no event shall be later than February 2, 2010) (January
19, 2010 or such later date being the “Early Unwind Date”), the Transaction
shall automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Counterparty thereunder shall be cancelled and terminated and
(ii) Counterparty shall pay to Dealer an amount in cash equal to the aggregate
amount of costs and expenses relating to the unwinding of Dealer’s hedging
activities in respect of the Transaction (including market losses incurred in
reselling

 

 

10

Include for base bond hedge confirmation only.

11

Include for additional bond hedge confirmation only.

 

17



--------------------------------------------------------------------------------

any Shares purchased by Dealer or its affiliates in connection with such hedging
activities), such unwinding to be conducted in a manner consistent with Dealer’s
standard practice or, at the election of Counterparty, deliver to Dealer Shares
with a value equal to such amount, as determined by the Calculation Agent, in
which event the parties shall enter into customary and commercially reasonable
documentation relating to the registered or exempt resale of such Shares, taking
into account the size of such equity placement. Following such termination,
cancellation and payment, each party shall be released and discharged by the
other party (to the extent permitted by applicable law) from and agrees not to
make any claim against the other party with respect to any obligations or
liabilities of either party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

(o) Payments by Counterparty upon Early Termination. The parties hereby agree
that, notwithstanding anything to the contrary herein, in the Definitions or in
the Agreement, following the payment of the Premium, in the event that an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or the
Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Counterparty would owe to Dealer an amount
calculated under Section 6(e) of the Agreement or Article 12 of the Equity
Definitions, such amount shall be deemed to be zero.

(p) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(q) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(r) Limitation on Settlements. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Dealer (or, in the case of
Section 8(n), Counterparty) be required to deliver Shares in connection with the
Transaction in excess of the Number of Shares, subject to adjustment from time
to time in accordance with the provisions of the Confirmation and Definitions
resulting from actions of Counterparty or events within its control.

 

18



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to [                    ], Facsimile No. [                    ].

 

Yours faithfully, [DEALER]

By:

 

 

Name:

 

Title:

 

 

Agreed and Accepted By: salesforce.com, inc. By:  

 

Name:   Title:  

 

19